CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS (EXPRESSED IN CANADIAN DOLLARS UNLESS OTHERWISE STATED) FOR THE YEAR ENDED AUGUST 31, 2012 AMENDED 1 CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE YEAR ENDED AUGUST 31, 2012 The following Management’s Discussion & Analysis (“MD&A”) is prepared in accordance with National Instrument 51-102F1, and should be read in conjunction with the consolidated financial statements and related notes for the year ended August 31, 2012, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the IASB. Prior to fiscal year 2012, the Company prepared its annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The Company’s fiscal 2011 comparatives in this MD&A have been presented in accordance with IFRS. As the Company’s IFRS transition date was September 1, 2010, comparative information prior to that date included in this MD&A has not been restated.A summary of the differences between IFRS and Canadian GAAP is presented in the Impact of IFRS on Financial Results section of this MD&A. This MD&A contains certain forward-looking statements, which relate to future events or the Company’s future performance that include terms such as “will”, “intend”, “anticipate”, “could”, “should”, “may”, “might”, “expect”, “estimate”, “forecast”, “plan”, “potential”, “project”, “assume”, “contemplate”, “believe”, “shall” and similar terms. These statements involve known and unknown risks, uncertainties and other factors that are beyond the Company’s control, which may cause actual results or events to differ materially from those anticipated in such forward-looking statements. The Company believes the expectations reflected in these forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this MD&A should not be unduly relied upon. These statements speak only as of the date of this MD&A or as of the date specified in the documents incorporated by reference into this MD&A. All figures are in Canadian dollars unless otherwise noted. This MD&A has been prepared as of December 2, 2012. NON-IFRS FINANCIAL MEASUREMENTS Earnings before interest, taxes, depreciation and amortization (“EBITDA”) and Adjusted EBITDA are non-IFRS financial metrics used in this Management’s Discussion & Analysis. These non-IFRS financial measurements do not have any standardized meaning as prescribed by IFRS, and is therefore unlikely to be comparable to similar measures presented by other issuers. Management uses EBITDA and Adjusted EBITDA metrics to measure the profit trends of the business units and segments in the consolidated group since it eliminates the effects of financing decisions. Certain investors, analysts and others utilize these non-IFRS financial metrics in assessing the Company’s financial performance. These non-IFRS financial measurements have not been presented as an alternative to net loss or any other financial measure of performance prescribed by IFRS. Reconciliation of the non-IFRS measure has been provided on page 4 of this MD&A. Date of Report – December 2, 2012 2 CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE YEAR ENDED AUGUST 31, 2012 NATURE OF BUSINESS CIBT Education Group Inc. (the “Company”) is an education management company headquartered in Vancouver, British Columbia, Canada that delivers advanced education via traditional face to face teaching and interactive technology to the global education market. The Company’s current business operations include education and media communications. The Company currently has four business units: ● CIBT School of Business & Technology Corp. (“CIBT China”) is an education company based in China. They hold the exclusive license for the American Hotel and Lodging Educational Institute (“AHL-EI”) content in China. CIBT China engages in joint partnerships with schools in China and emerging Asia to teach North American based programs taught through traditional face to face teaching in addition to an internally developed interactive video conferencing teaching platform called the Global Learning Network (“GLN”). CIBT China also recruits Chinese students to study at other CIBT member schools and partner schools in North America. ● Sprott-Shaw Degree College Corp. (“SSDC or Sprott-Shaw”) is comprised of a community college with multiple locations and a degree granting college, based in Canada. The community college specializes in healthcare, hospitality and tourism management, and business diploma programs, while the degree granting college offers accredited Bachelor of Business Administration degrees in British Columbia, Canada.Established in 1903, Sprott-Shaw Community College is the oldest private post-secondary institution in British Columbia, Canada. ● KGIC Language College Corp. (“KGIC”) is an English language college based in Canada. KGIC delivers English language programs and career programs to foreign students in Canada. KGIC has developed a global network of student recruitment agents in 42 countries to attract international students to study at its Canadian campuses. ● IRIX Design Group Inc. (“IRIX”) is an advertising and marketing company based in Canada. IRIX provides advertising and communication solutions with a niche in Asian market advertising.IRIX also provides marketing and design services for the Company’s various subsidiaries. OVERALL PERFORMANCE The table below describes the financial performance for the Company for the quarter ended August 31, 2012 compared to the quarter ended August 31, 2011: Selected Financial Information, quarter ended August 31 Quarter Ended August 31, Quarter Ended August 31, Change Percentage Change Total revenues 9% Total revenues net of direct costs % 52% 51% 1% NA Educational revenues – CIBT 11% Educational revenues net of direct costs % – CIBT 48% 35% 13% NA Educational revenues – SSDC (7%) Educational revenues net of direct costs % – SSDC 60% 64% (4%) NA Educational revenues – KGIC 30% Educational revenues net of direct costs % – KGIC 45% 37% 8% NA Design and advertising revenues – IRIX (8%) Design and advertising revenues net of direct costs % – IRIX 37% 37% 0% NA General and administrative expenses (16%) Net (loss) income (111%) EBITDA (non-IFRS) (220%) Adjusted EBITDA (non-IFRS) (225%) 3 The table below describes the financial performance for the Company for the year ended August 31, 2012 compared to the year ended August 31, 2011: Selected Financial Information, year ended August 31 Year Ended August 31, Year Ended August 31, Change Percentage Change Total revenues (1%) Total revenues net of direct costs % 53% 53% - NA Educational revenues – CIBT 26% Educational revenues net of direct costs % – CIBT 46% 48% (2%) NA Educational revenues – SSDC (5%) Educational revenues net of direct costs % – SSDC 61% 62% (1%) NA Educational revenues – KGIC 10% Educational revenues net of direct costs % – KGIC 45% 42% 3% NA Design and advertising revenues – IRIX (5%) Design and advertising revenues net of direct costs % – IRIX 47% 48% (1%) NA General and administrative expenses (10%) Impairment in value of long-lived assets - (100%) Net loss (91%) EBITDA (NON-IFRS) (112%) Adjusted EBITDA (NON-IFRS) (148%) The Company’s revenues decreased by 1% in the year ended August 31, 2012 compared to the same period last year, while operating expenses were reduced by 10% and the revenue margin net of direct costs remained stable. As a result, the net loss in fiscal year 2012 compared to fiscal year 2011 decreased by 91% (an improvement of $8,649,033) and the EBITDA loss decreased by 112% (to a positive EBITDA of $1,030,917, an improvement of $9,526,112). The improvements in profitability were the result of decreasing operational costs on a consolidated basis. There was an impairment of long-lived assets and goodwill of $5,897,778 in fiscal year 2011 while none in fiscal year 2012. The Company’s revenues increased by 9% in the quarter ended August 31, 2012 compared to the same period last year, while operating expenses were reduced by 13% and the revenue margin net of direct costs increased by 1%, which resulted in a $2,924,885 increase to net income and $2,331,116 increase to EBITDA. The revenue increase in the quarter ended August 31, 2012 and the relatively stable revenue in the year ended August 31, 2012 is attributed to the growth of international students at KGIC and Sprott-Shaw.Over the past three years, the Company has focused on expanding its international student base taught in Canada through continued expansion and utilization of the Company’s recruitment network, as well as joint overseas marketing efforts by all of the Company’s subsidiary schools.As such, within fiscal 2012 KGIC’s revenues, which is exclusively from international students, has grown by 10% (or $2,102,657) and Sprott-Shaw’s international student revenue has grown by 52% (or $2,646,164), compared to last year. Although revenue from international students has shown significant growth in fiscal year 2012, a slowdown in domestic revenue has temporary affected the Company’s aggregated revenue growth. Domestic revenue has decreased by $4,156,672 due to student loan credit tightening, which has affected the student loan lending criteria and enforcement in the education industry, resulting in more schools throughout British Columbia being de-designated than in the past. General economic condition and reduced government spending also reduced the number of government training contracts available compared to prior years.As such, Sprott-Shaw has reduced its number of location by four within the past year. These campuses were located in remote regions of British Columbia and resources have been re-allocated to profitable campuses in other metropolitan locations. Our management’s emphasis since the start of fiscal year 2012 was placed on the streamlining the overall operations in Canada to better support our overseas marketing and business development efforts, re-position ourselves to recruit from the massive China market and transfer Chinese students to study at our members schools or our partner schools, and continued deployment and enhancement of our Global Learning Network platform. The results of these efforts yielded the Company better profitability in the year ended August 31, 2012 compared to last year and prepared the Company to grow steadily in future quarters. 4 The following reconciles the net income (loss) to EBITDA (non-IFRS) and Adjusted EBITDA (non-IFRS): Quarter Ended August 31, Quarter Ended August 31, Year Ended August 31, Year Ended August 31, Net income (loss) $ $ ) $ ) $ ) Add: interest on long-term debt Add: income tax (recovery) provision ) Add: depreciation and amortization EBITDA (NON-IFRS) ) ) Add: Share based compensation Add: Impairment in value of long-lived assets - - - $ Adjusted EBITDA (NON-IFRS) $ $ ) $ $ ) As described in the table above, the net loss in the year ended August 31, 2012 decreased by $8,649,033 compared to the same period last year, while the EBITDA increased by $9,526,112 and Adjusted EBITDA increased by $3,747,002 in the same periods.The increased profitability over the fiscal year 2012 is the result of the following: ● Increases in revenues from international students studying at Sprott-Shaw and KGIC in Canada ● Continued deployment of the new business model at CIBT China to deliver mass market training programs as well as overseas study referrals, ● Decrease in lease expense due to Sprott-Shaw’s reduction in overall campuses in outlying regions and due to the combination of campuses from Sprott-Shaw and KGIC, ● Impairment charges in fiscal year 2011 has decreased net loss and EBITDA by $5,897,778 in that year, with no impairment charges in fiscal year 2012, ● Reduction in employees across the system attained through cost synergies as well as reorganization activities; and ● Continued streamlining of operations at each subsidiary resulting in general and administrative expenses decreasing by $3,260,176 (or 10%) in the year ended August 31, 2012 compared to last year. Further growth in profitability is expected over the next few quarters, as this year the Company is reducing business development efforts in new markets such as Vietnam and Saudi Arabia, refreshment of our program contents, ongoing development of the Global Learning Network platform, and costs related to the transition to IFRS for financial reporting. The Company has also granted additional stock options in fiscal year 2012, resulting in a share based compensation of $178,564 (a non-cash expense) in the year ended August 31, 2012 compared to $59,896 in the year ended August 31, 2011. The increase in share based compensation is due to stock options granted to an expanded pool of senior employees of subsidiary schools to incentivize employees towards corporate growth and profitability. The increase in share based compensation has no effect on cash flow, but decreases reported profitability on the statement of operations for the year ended August 31, 2012. 5 The following details our cash flow activity during the year ended August 31, 2012 compared to last year: Year Ended August 31, Year Ended August 31, Cash flows from (used in) operating activities: Net loss $ ) $ ) Adjusted for items not involving cash: - amortization of property, equipment and intangible assets (including agency fees) - share-based payment expense - income tax recovery ) - loss on disposal of assets, net - impairment of marketable securities - - impairment of long-lived assets and goodwill - - write-off of deferred finance fees - Net changes in non-cash working capital items ) Net cash (used in) operating activities ) Cash flows used in investing activities Purchases of property and equipment ) ) Restricted cash ) ) Acquisition of business assets ) ) Acquisition of intangible assets ) ) Net cash used in investing activities ) ) Cash flows used in financing activities Proceeds from issuance of shares Purchase of treasury shares ) ) Advances to related parties Non-controlling interest draws ) ) Finance lease obligation ) ) Loan principal repayments ) ) Deferred offering costs - ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease in cash) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The Company’s cash flow from operating activities increased from ($2,349,172) in the year ended August 31, 2011 to $6,294,207 in the year ended August 31, 2012.The increase in cash flow from operating activity was mainly due to the improved profitability, reduction of overhead expenses, and changes in working capital accounts, which reflect the enhanced efforts in collecting accounts receivables by the Company.The Company has built better relationships and focused added efforts on managing and collecting receivables that allow it to free additional capital for operating activities. Most of the Company’s educational business follows the typical student enrolment season for the education business sector. A substantial amount of the Company’s tuition fees are collected in the month of September for Sprott-Shaw and CIBT China each year, but are deferred and recognized as programs are delivered throughout the academic periods.Cash received for tuition in September is used to deliver programs throughout the academic year.The fourth quarter is KGIC’s most active quarter, as they see a spike in students enrolling in summer programs, which causes an increase in cash flows for the fourth quarter. The current portion of long term debt is a term loan facility from a commercial bank that was used to acquire KGIC in March 2010. This debt decreased by $602,492 for the year ended August 31, 2012 which represents the consistent efforts by the Company to decrease its debt. As at August 31, 2012 there was $1,552,712 remaining principle on the loan, down from $2,152,492 as at August 31, 2011, a decrease of 28%, and from $2,757,164 as at September 1, 2010, a decrease of 44%.This loan facility is expected to be fully paid out by February 2015. SUMMARY OF QUARTERLY RESULTS The following table summarizes selected Company financial information for the last eight completed fiscal quarters in accordance to IFRS: Selected Financial Information Quarter Ended August 31, (Fourth Quarter) Quarter Ended May 31, (Third Quarter) (restated) Quarter Ended February 29, (Second Quarter) (restated) Quarter Ended November 30, (First Quarter) (restated) Total revenues $ Net income (loss) $ $ ) $ ) $ Income (loss) per share $ $ ) $ ) $ 6 Selected Financial Information Quarter Ended August 31, (Fourth Quarter) (restated) Quarter Ended May 31, (Third Quarter) (restated) Quarter Ended February 28, (Second Quarter) (restated) Quarter Ended November 30, (First Quarter) (restated) Total revenues $ Net loss $ ) $ ) $ ) $ ) Loss per share $ ) $ ) $ ) $ ) The Company’s operations are affected by seasonality, which has varying effects on the Company’s financials. The Sprott-Shaw and CIBT China business units follow the typical student enrolment/academic season for the education business sector, which operate from September to June. A large amount of tuition fees are therefore collected in the month of September of each year, but are deferred and recognized as programs are delivered throughout the academic year. Revenues and net income are therefore balanced throughout the first three quarters of the fiscal year. KGIC’s business operating cycle is typically the reverse of CIBT and SSDC with the fourth quarter summer season being the busiest for the year due to the significant increase in summer programs. Since these summer programs run from June to August, tuition fees collected in June increases, as does the fourth quarter revenue. Restatement from previously filed disclosures In the course of preparing the consolidated financial statements, management identified errors in the application of IFRS in its previously reported consolidated statements of financial position as at September 1, 2010 and August 31, 2011 and the consolidated statement of loss for the year ended August 31, 2011 including each of the quarters above. The reconciliations of the statements of financial position as at September 1, 2010 and August 31, 2011 and the consolidated statement of loss for the year ended August 31, 2011 have been restated to reflect the correction of those non-material errors in the consolidated financial statements disclosures including each of the quarters above for first time adoption of IFRS and in the table above for each quarter in the year ended August 31, 2011. (i) Management identified an error in the application of IAS 36 relating to the recognition of an impairment of goodwill.Management has determined that no goodwill impairment on CIBT China should have been recognized upon transition of IFRS on September 1, 2010. The impact is that goodwill in the previously reported opening statement of financial position was understated by $1.4million with a corresponding impact on deficit.Rather the impairment of $1.4 million should have been recorded in the statement of loss for the quarter ended May 31, 2011, consistent with Canadian GAAP. (ii) The IFRS transition adjustments described later in the Impact of IFRS on Financial Results section were not previously recorded/ reflected. The impact on the statement of loss was $94,895 for the year ended August 31, 2011 and not significant for each quarter. SELECTED ANNUAL INFORMATION The following table compares selected annual information for the year ended August 31, 2012 to the year ended August 31, 2011, and to the year ended August 31, 2010. Selected Financial Information – IFRS Year Ended August 31, Year Ended August 31, Total revenues $ $ Total revenues net of direct costs $ $ Impairment of intangible assets, goodwill, and marketable securities - $ General and administrative expenses $ $ Share-based compensation $ $ Net income (loss) $ ) $ ) Net income (loss) per share $ ) $ ) Total assets $ $ Total long-term financial liabilities $ $ 7 Selected Financial Information – Canadian GAAP Year Ended August 31, Total revenues $ Total revenues net of direct costs $ Impairment of intangible assets, goodwill, and marketable securities - General and administrative expenses $ Share-based compensation $ Net income (loss) $ Net income (loss) per share $ Total assets $ Total long-term financial liabilities $ The Company’s financial data for the year ended August 31, 2012 and August 31, 2011 have been prepared in accordance with the International Financial Reporting Standards (IFRS) expressed in Canadian dollars, while the financial data for the year ended August 31, 2010 has been prepared in accordance with the Canadian Generally Accepted Accounting Principles and expressed in Canadian dollars.Reconciliations between Canadian GAAP and IFRS are available on page 20. In the fiscal year ended August 31, 2011, the agreement between CIBT and BJUT was terminated by mutual consent due to market demand changes. FOURTH QUARTER The trends described in the summary of quarterly results are shown in the table below.Cash flow from operations in the first quarter are largest due to Sprott-Shaw and CIBT China’s tuition collected in September, while the revenues associated with those cash flows are distributed among the remaining quarters. The spike in revenues in the fourth quarter is the result of KGIC’s surge in summer programs.Cash flow from operations in the fourth quarter also increases due to KGIC’s successful summer programs. Selected Financial Information Quarter Ended August 31, (Fourth Quarter) Quarter Ended May 31, (Third Quarter) (restated) Quarter Ended February 29, (Second Quarter) (restated) Quarter Ended November 30, (First Quarter) (restated) Total revenues $ Net income (loss) $ $ ) $ ) $ Cash flow from operations $ Cash and cash equivalents $ 8 RESULTS OF OPERATIONS The following table compares selected financial information for the quarter ended August 31, 2012 to the quarter ended August 31, 2011 and the year ended August 31, 2012 to the year ended August 31, 2011. Selected Financial Information Quarter Ended August 31, Quarter Ended August 31, Year Ended August 31, Year Ended August 31, Total revenues Educational revenues – CIBT Educational revenues net of direct costs – CIBT 48% 35% 46% 48% Educational revenues – SSDC Educational revenues net of direct costs – SSDC 60% 64% 61% 62% Educational revenues – KGIC Educational revenues net of direct costs – KGIC 45% 37% 45% 42% Design and advertising revenues – IRIX Design and advertising revenues net of direct costs – IRIX 37% 37% 47% 48% General and administrative expenses Amortization Impairment of long-lived assets - - - Write-off of Deferred Finance Fees - - - Share-based compensation Foreign exchange (gain) loss Income tax (recovery) provision – net Net (loss) income (Loss) earnings per share Total assets Long-term liabilities CIBT China The table below describes CIBT China’s operational and financial performance for the quarterly and yearly periods ended August 31, 2012 compared to the same periods last year: CIBT Quarterly Financial Information August 31, August 31, Change Percentage Change Revenues 11% Revenues net of direct costs (%) 48% 35% 13% NA Net loss before inter-corporate charges (91%) Inter-corporate income - (100%) EBITDA (NON-IFRS) (97%) Adjusted EBITDA (NON-IFRS) (97%) CIBT Yearly Financial Information August 31, August 31, Change Percentage Change Revenues 26% Revenues net of direct costs (%) 46% 48% (2%) NA Student population (19%) Average revenue per student (9%) Net loss before inter-corporate income (95%) Inter-corporate income - (100%) EBITDA (NON-IFRS) (98%) Adjusted EBITDA (NON-IFRS) (75%) 9 CIBT China’s decreased revenues in the year ended August 31, 2012 was caused by less enrollments through the CIBT partnership with BJUT.Effective August 31, 2011 the agreement between the Company and Beijing University of Technology (“BJUT”) was terminated by mutual consent due to market demand changes.CIBT China’s programs offered at BJUT are being phased out and replaced by mass market training programs as well as overseas study referrals. The mass market training programs include hotel management programs exclusively licensed from the American Hotel Lodging Educational Institute (“AHL-EI”) and other internally developed programs such as Hotel English and Subject in English language programs for Children. In addition, the new strategy includes overseas study referrals to wholly owned subsidiaries such as Sprott-Shaw and KGIC as well as partner schools including Northeastern State University of Oklahoma and Southpointe Academy of Greater Vancouver.Over the past year, CIBT China has recruited a number of students to study in Canada and the United States and is planning to continue to grow this segment of the business, which is a simplified business model utilizing our existing infrastructure, extensive network and business connections of 18 years in China. The new operations are more cost effective and have resulted in an improvement in profitability.The net loss decreased by $5,772,523 and the EBITDA (non-IFRS) increased by $6,185,592 in the years ended August 31, 2012 compared to last year. The following table reconciles the net loss to EBITDA (non-IFRS) and Adjusted EBITDA (non-IFRS): Quarter Ended August 31, Quarter Ended August 31, Year Ended August 31, Year Ended August 31, Net loss $ ) $ ) $ ) $ ) Less: inter-corporate income - - Net loss before inter-corporate income ) Add: income tax (recovery) provision 1 ) Add: depreciation and amortization EBITDA (NON-IFRS) Add: Impairment of long-lived assets - - - Adjusted EBITDA (NON-IFRS) $ ) $ ) $ ) $ ) Sprott-Shaw (SSDC) The table below describes Sprott-Shaw’s operational and financial performance for the quarterly and yearly periods ended August 31, 2012 compared to the same periods last year: SSDC Quarterly Financial Information August 31, August 31, Change Percentage Change Revenues (7%) Revenues net of direct costs (%) 60% 64% (4%) NA Net income before inter-corporate charges 4% Inter-corporate charges (31%) EBITDA (NON-IFRS) 43% SSDC Yearly Financial Information August 31, August 31, Change Percentage Change Revenues (5%) Revenues net of direct costs (%) 61% 62% (1%) NA Student population 51% Average revenue per student (37%) Net income before inter-corporate charges 42% Inter-corporate charges 94% EBITDA (NON-IFRS) 62% 10 Sprott-Shaw’s revenues decreased by 5% in the year ended August 31, 2012 and 7% in the quarter ended August 31, 2012 compared to the same periods last year.The revenue decrease in the year ended August 31, 2012 was due to Sprott-Shaw’s reduction of campuses in outlying regions. These measures have resulted in decreased revenue in outlying regions but improved profitability for the consolidated group, as the campuses that were closed were not profitable and heavily dependent on government funded training contracts.The decrease in revenue from campus reductions was mostly offset by the increased international student revenue from Sprott-Shaw’s International Department, which grew from $5,092,579 in fiscal year 2011 to $7,738,743 in fiscal year 2012 (a 52% growth rate). Sprott-Shaw’s net income before inter-corporate charges increased by $261,328 (or 44%) in the year ended August 31, 2012 compared to the same period last year while their EBITDA increased by $1,123,009 (or 63%) within that period. The increase in profitability was due to the reduction in operating locations and also due to overall reductions in operating costs through streamlining. Sprott-Shaw has undertaken a number of consolidation efforts to decrease its operating cost and improve its operational efficiency. These reorganization measures have included termination of redundant infrastructure between itself and KGIC, merging of certain campus locations, reduction of campus locations in outlying regions, and combination of administration and accounting functions with other subsidiaries. Subsidiary schools have also focused on referral of students and graduates among each other and partner schools. As a result of the shared and streamlined resources, Sprott-Shaw’s general and administrative expenses decreased from $17,022,551 in the year ended August 31, 2011 to $14,782,348 in the year ended August 31, 2012. Please find additional details in the “General and Administrative Expenses” section below. The impact of the newly introduced Harmonized Sales Tax in British Columbia created additional expenses to the overall operations and tax credits cannot be collected from education revenues. In the month of August 2011, HST was abolished and the PST plus GST sales tax system is set to be reinstated in March 2013. Prior to the implementation of HST on July 1st 2010, the tax rate for most professional services was 5%. The HST has increased the sales tax rate to 12% with no recuperation available to offset as input tax credit, due to the tax exempt nature of the education business in Canada. The abolishment of HST will go into effect in March 2013 which will decrease this additional expense accordingly.Refer to the discussion on “General and Administrative Expenses” below for further analysis. The following reconciles the net income to EBITDA (non-IFRS): Quarter Ended August 31, Quarter Ended August 31, Year Ended August 31, Year Ended August 31, Net (loss) income $ $ ) $ ) $ Add: inter-corporate charges Net income before inter-corporate charges Add: interest on long-term debt Add: income tax provision (recovery) - ) ) Add: depreciation and amortization EBITDA (NON-IFRS) $ KGIC The table below describes KGIC’s operational and financial performance for the quarterly and yearly periods ended August 31, 2012 compared to the same periods last year: KGIC Quarterly Financial Information August 31, August 31, Change Percentage Change Revenues 30% Revenues net of direct costs (%) 45% 37% 8% NA Net income before inter-corporate charges 3,159% Inter-corporate charges 52% EBITDA (NON-IFRS) 1,504% 11 KGIC Yearly Financial Information August 31, August 31, Change Percentage Change Revenues 10% Revenues net of direct costs (%) 45% 42% 3% NA Student population (9%) Average revenue per student 21% Net income before inter-corporate charges 344% Inter-corporate charges 20% EBITDA (NON-IFRS) 215% Revenues for KGIC increased by 10% in the year ended August 31, 2012 and 30% in the quarter ended August 31, 2012 compared to the same periods last year. The revenue growth from KGIC is due to increased marketing activity and more favorable economic conditions in markets that KGIC recruits students, such as Japan and Brazil.KGIC’s revenues have also grown through synergies with Sprott-Shaw and CIBT China.Students from Sprott-Shaw and CIBT China who require additional English competencies are referred to KGIC. In addition, KGIC expanded its marketing and business development efforts in China at reduced cost by utilizing CIBT China's existing infrastructure to grow its English language training business. KGIC’s general and administrative expenses have increased from $8,603,106 in the year ended August 31, 2011 to $9,048,932 in the year ended August 31, 2012 in proportion with its revenue growth.KGIC has increased its budget for advertising and marketing efforts through increased personnel over the year ended August 31, 2012, which has paid off in increased revenue for the period.KGIC has undertaken a number of consolidation efforts to decrease other operating costs and increase operating margins. These reorganization measures have included termination of redundant personnel, procedures, and administrative functions between itself and Sprott-Shaw, merging of certain campuses and office locations, IT infrastructure, and cross system referral of students and graduates among CIBT China, Sprott-Shaw and KGIC. The newly introduced Harmonized Sales Tax in British Columbia also affected KGIC’s earnings due to the increased goods and services tax rate from 5% to 12% with a net difference of 7%. This increased sales tax is expected to be eliminated by March 2013, thereby saving KGIC additional expenses next year. Please find additional details in the “General and Administrative Expenses” section below. The following reconciles the net income to EBITDA (non-IFRS): Quarter Ended August 31, Quarter Ended August 31, Year Ended August 31, Year Ended August 31, Net income (loss) $ $ ) $ $ ) Add: inter-corporate charges Net income before inter-corporate charges Add: interest on long-term debt - - Add: income tax provision (recovery) - ) - ) Add: depreciation and amortization EBITDA (NON-IFRS) $ IRIX The table below describes IRIX’s operational and financial performance for the quarterly and yearly periods ended August 31, 2012 compared to the same periods last year: IRIX Quarterly Financial Information August 31, August 31, Change Percentage Change Revenues (8%) Revenues net of direct costs (%) 37% 37% 0% NA Net loss before inter-corporate income 256% Inter-corporate income (233%) EBITDA (NON-IFRS) 168% 12 IRIX Yearly Financial Information August 31, August 31, Change Percentage Change Revenues (5%) Revenues net of direct costs (%) 47% 48% (1%) NA Net (loss) income before inter-corporate income (306%) Inter-corporate income (449%) EBITDA (NON-IFRS) (378%) Revenues for IRIX have decrease by 5% and 8% over the yearly and the quarterly periods ended August 31, 2012 compared to the same periods in the prior year.The decrease in IRIX’s revenue is due to a minor slowdown in the economy in the Vancouver, BC market, which IRIX serves. Net income before inter-corporate income for IRIX decreased by $216,901 in the year ended August 31, 2012 while EBITDA for IRIX decreased by $155,984 in the year ended August 31, 2012 compared to the same periods last year.Net income before inter-corporate income in the quarter ended August 31, 2012 decreased by $103,366 while EBITDA decreased by $101,327 compared to the same periods last year. Please find additional details in the “General and Administrative Expenses” section below. The following reconciles the net income (loss) to the EBITDA (non-IFRS): Quarter Ended August 31, Quarter Ended August 31, Year Ended August 31, Year Ended August 31, Net (loss) income $ ) $ ) $ ) $ Less: inter-corporate income (charges) ) ) Net (loss) income before inter-corporate charges ) ) ) Add: income tax provision (recovery) Add: depreciation and amortization EBITDA (NON-IFRS) $ ) $ ) $ ) $ General and Administrative Expenses – Consolidated Group The following tables compare selected financial information for the quarterly and yearly periods ended August 31, 2012 to the same periods last year. The selected general and administrative expenses are for the total consolidated group. Quarterly Selected Financial Information Quarter Ended August 31, Quarter Ended August 31, Quarter Ended Change Quarter Ended Percentage Change Advertising (32%) Consulting and management fees 17% Professional fees 32% Rent (15%) Salaries and benefits (10%) Other expenses (31%) Total general and administrative expenses (16%) Yearly Selected Financial Information Year Ended August 31, Year Ended August 31, Year Ended Change Year Ended Percentage Change Advertising (21%) Consulting and management fees (1%) Professional fees 6% Rent (7%) Salaries and benefits (5%) Other expenses (19%) Total general and administrative expenses (10%) 13 The tables below describe advertising expenses for the quarterly and yearly periods ended August 31, 2012 compared to the same periods last year: Advertising, quarterly expenses Quarter Ended August 31, Quarter Ended August 31, Quarter Ended Change Quarter Ended Percentage Change Total (32%) CIBT (69%) SSDC (37%) KGIC (14%) IRIX (15%) Advertising, yearly expenses Year Ended August 31, Year Ended August 31, Year Ended Change Year Ended Percentage Change Total (21%) CIBT (84%) SSDC (17%) KGIC (10%) IRIX (44%) Overall advertising decreased in the year ended August 31, 2012 compared last year. CIBT China’s advertising decreased in fiscal 2012 compared last year as they have focused on building partnerships with institutions that would advertise and recruit for them, while they focus on curriculum and teaching. KGIC advertising costs also decreased in the year ended August 31, 2012 compared to last year. KGIC is focusing on international recruitment and has allocated additional budget towards sales representatives and international recruitment agents rather than traditional advertising. Sprott-Shaw advertising has decreased because less advertising is needed in outlying areas, where it reduced campus locations. Sprott-Shaw is now focusing more advertising resources on areas where it operates more profitable campuses with an enhanced marketing plan and branding. Consulting and management fees decreased slightly within the year ended August 31, 2012 compared to last year. The decrease takes into account the effort to streamline operations and the reduction of overhead expenditures. Professional fees increased slightly within the year ended August 31, 2012 as compared to last year. Professional fees increased due to additional fees incurred due to the transition of IFRS as part of the financial reporting requirements. The decrease in rent in the year ended August 31, 2012 is due to Sprott-Shaw’s reduced campus locations as well as the campus consolidation between Sprott-Shaw and KGIC. Lease obligation for two additional Sprott-Shaw campuses that have ceased operations will save the Company in rental and lease expenses in future quarters.Both leases will expire in Q1 F2013.The expiry of these leases is anticipated to save the Company approximately $108,946 annually. The tables below describe salaries and benefits for the quarterly and yearly periods ended August 31, 2012 compared to the same periods in the prior year: Personnel, quarterly expenses Quarter Ended August 31, Quarter Ended August 31, Quarter Ended Change Quarter Ended Percentage Change Total (10%) CIBT (72%) SSDC (15%) KGIC (1%) IRIX 6% Corporate 196% 14 Personnel, yearly expenses Year Ended August 31, Year Ended August 31, Year Ended Change Year Ended Percentage Change Total (5%) CIBT (40%) SSDC (10%) KGIC 12% IRIX 10% Corporate 28% Personnel cost for the year ended August 31, 2012 decreased compared to last year due to streamlining measures taken at Sprott-Shaw and the CIBT China.CIBT China’s total personnel costs decreased in the year ended August 31, 2012 compared to last year due to their newly implemented business model, focusing on mass market training and overseas student referrals, which requires a smaller number of employees. Sprott-Shaw’s personnel costs decreased in the year ended August 31, 2012 due to the downsizing of operations and staff consolidation. KGIC’s personnel costs have increased compared to last year due to increased sales personnel that were hired to attract a larger international student base. The personnel costs at IRIX also increased compared to last year due to additional account managers to support existing clients and generate new clients.The increase in corporate head office expenses in the year ended August 31, 2012 related to fluctuations in severance payouts. Over the year ended August 31, 2012, significant resources from each subsidiary were used to develop the Global Learning Network (“GLN”), an interactive video conference teaching platform. Expenses included, but were not limited to staff training and development, curriculum development, business development, and advertising, which amounted to $48,776 in the year ended August 31, 2012. The indirect costs associated with the establishment of the GLN platform for the year ended August 31, 2012 totaled approximately $800,000, which includes management time, staff wages and IT infrastructure. Over the year ended August 31, 2012, KGIC, Sprott-Shaw, and CIBT China have taught courses and generated revenues through use of the Global Learning Network platform. As GLN use continues, development costs are expected to decline, while revenues to each subsidiary increase. The Harmonized Sales Tax (HST) is a new sales tax imposed by the provincial government of British Columbia that cannot be credited against education revenues, but adds to expenses. A vote to extinguish the HST and reinstate the Provincial Sales Tax (PST) plus Goods and Services Tax (GST) system was passed in August 2011 and the Provincial government of BC intends to implement a transition plan that is expected to replace HST with PST plus GST by March 2013. The PST plus GST system is estimated to save approximately $450,000 annually in general and administrative expenses related to sales taxes for the Company and all of its subsidiaries operating in British Columbia by March 2013. Share-based compensation Share-based compensation is a non-cash expense and totaled $178,564 for the year ended August 31, 2012, and $59,896 for the year ended August 31, 2011. Share-based compensation is a result of the compensation expense in connection with the stock option grants granted in the past for amounts that vest in the periods reported. The share-based compensation expense from the stock option grants is being recognized based on the estimated fair value of each tranche, segmented by vesting dates for stock options awarded. The increase in share-based compensation is due to the granting of stock options to an expanded pool of employees during the year ended August 31, 2012. Foreign exchange gain and loss The Company recorded a foreign exchange gain of $5,875 in the year ended August 31, 2012.In the prior year, the Company recorded a foreign exchange gain of $10,771 for the year ended August 31, 2011. Onerous lease Over the fiscal year 2011 and fiscal year 2012, Sprott-Shaw has reduced its number of campuses due to student loan credit tightening, which has affected the student loan lending criteria and enforcement in the education industry, resulting in more schools in the industry throughout British Columbia being de-designated than in the past. Sprott Shaw closed 2 campuses (Chilliwack and Duncan) that were located in remote regions of British Columbia with certain leases contracts continuing.The Company focused on reducing the lease liability for 3 other locations (Maple Ridge, Prince George and Vernon) by subletting to other companies as well as offering government and corporate training using the underutilized campuses. Recent announcement by the Employment Program of BC to increase funding for the unemployed has created new opportunities by offering job training to students located within the three aforementioned cities. 15 The lease contracts for Chilliwack and Duncan have ended in November 2012, while the lease contracts for Maple Ridge, Prince George, and Vernon will end in May 2014, January 2014, and February 2013, respectively. As these contracts end, the Company will save an annual lease expense of $266,217. Internal Controls over Financial Reporting The Company has determined that there were deficiencies in its internal controls that constituted material weaknesses within its subsidiaries and consolidated financial reporting.The Company is committed to resolving these deficiencies.In the year ended August 31, 2012, it has increased resources, retained personnel in the accounting department, hired an external consultant, trained staff, and focused management effort in order to resolve the deficiencies.The efforts show progress in resolving deficiencies and management will continue to invest in resolving deficiencies over the next fiscal year. Impairment During fiscal 2011, the Company experienced declining revenues and income stemming from CIBT’s business operations in China, in particular their Beijing operations. The Company was in discussions with the BJUT on the renewal of its agreement with BJUT which historically was not an issue. During the quarter ended May 31, 2011, the Company received notification from BJUT that the agreement would not be renewed. These negative events (declining revenues and income along with the non-renewal of the BJUT agreement) would have a severe impact on the future cash flows for CIBT’s operations in China. Accordingly, as at May 31, 2011, the Company performed an impairment test on indefinite life intangible assets and goodwill. Value in use was determined by discounting the future cash flows generated from the continuing use of the cash-generating units. The results of the impairment tests using the discounted net cash flow analysis as at May 31, 2011 are as follows: ● Indefinite life intangible assets - the carrying value of the Beijing contracts exceeded their fair value by approximately $3,481,000. ● Goodwill - the carrying value of the cash-generating units' goodwill was negative, or in other words, fully impaired which required a write-down of approximately $2,288,000. As a result of these impairment tests, the Company recorded an impairment charge totaling $3,481,347 to the carrying value of intangible assets not subject to amortization (i.e. indefinite life intangible assets). The impairment charge is specific to the carrying amount of the intangibles relating to the BJUT agreement and related ancillary agreements, which forms part of the Chinese university agreements and contracts included in intangible assets not subject to amortization. Furthermore, the Company recorded an impairment charge of $2,287,905 to the carrying value of goodwill in fiscal 2011. As at August 31, 2012, the Company performed the annual impairment tests on indefinite life intangible assets and goodwill, and concluded that the carrying value of indefinite life intangible assets and goodwill recorded as of that date was recoverable. Value in use was determined by discounting the future cash flows generated from the continuing use of the cash-generating units. Value in use as at August 31, 2012 was determined on a consistent basis with the prior period. LIQUIDITY AND CAPITAL RESOURCES The Company’s operations have been financed through internal cash flow, and equity financing in the form of private placements. The following table compares selected financial condition information for August 31, 2012 and August 31, 2011: Selected financial condition information August 31, August 31, Yearly Change Yearly Percentage Change Cash and cash equivalents 23% Accounts receivable 1% Deferred educational revenue 26% Finance lease* 112% Long-term debt* (28%) Other obligations 9% Working capital deficit 41% Shareholders’ equity (7%) *includes related interest **undiscounted total future obligations 16 The Company’s cash and cash equivalents increased by $1,507,908 in the year ended August 31, 2012 predominantly due to the enhanced accounts receivable collection practices, as well as reduced operating cost and increased profitability throughout the year. The Company’s deferred educational revenue increased by $3,562,490 in the year ended August 31, 2012 due to Sprott Shaw's strong enrollment in Q4 with student population increased from 1,560 to 2,355 students, an increase of 51%.Income generated from new enrolments in Q4 was not immediately recognized as revenue but deferred education revenue in accordance to IFRSAlthough deferred education revenue is reported in liabilities, it is an indication of strong enrollment for the Company’s educational business as tuition paid, but not yet delivered, is recorded as deferred education revenue. The increase of deferred educational revenue at year end indicates that the revenues in the next year are expected to increase. The Company’s account receivables increased marginally by $110,610 in the year ended August 31, 2012 because of the increase in deferred education revenue.As recruitment organizations and governments refer the Company students in the fall, some do not pay the full tuition upfront, creating the accounts receivable balance.Collection of the Company’s accounts receivables has improved in the year ended August 31, 2012, evidenced by the lower growth in accounts receivable compared to deferred revenue in the year ended August 31, 2012. Long term debt has decreased in the year ended August 31, 2012, which represents the principle repayment of the debt obligations and a cash outflow for the Company.Finance and operating leases have increased in the year ended August 31, 2012 as the Company has renewed a number of campus leases in the past year and additional equipment leases to support the GLN technology platform. The Company had a working capital deficit of $6,713,511 as at August 31, 2012. The Company expects to generate sufficient cash flows from operations to meet its operating requirements for fiscal 2013. The Company’s operations have typically been financed through internal cash flow and equity financing in the form of private placements. The Company may pursue such financing avenues, or debt financing, in the event that its operations are insufficient to fund its working capital requirements for fiscal 2013. For details of the Company’s short-term and long-term contractual obligations as at August 31, 2012, please see the table below: Not later than one year Later than one year and not later than five years Later than five years Total Accounts payable and accrued liabilities $ $
